Name: Commission Regulation (EEC) No 1758/93 of 1 July 1993 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar
 Type: Regulation
 Subject Matter: civil law;  accounting;  agricultural structures and production;  beverages and sugar
 Date Published: nan

 No L 161 /58 Official Journal of the European Communities 2. 7 . 93 COMMISSION REGULATION (EEC) No 1758/93 of 1 July 1993 amending Regulation (EEC) No 1998/78 laying down detailed rules for the offsetting of storage costs for sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 1548/93 (2), and in particular Article 8 (5) thereof, Whereas Commission Regulation (EEC) No 1998/78 of 18 August 1978 laying down detailed rules for the offset ­ ting of storage costs for sugar (3), as last amended by Regu ­ lation (EEC) No 1714/88 (4), provides that the storage levy is due at the moment of disposal of the product in ques ­ tion and defines the concept of disposal for these purposes ; whereas it provides that the transfer of property rights to the sugar without exit of the sugar from the approved warehouse of the manufacturer is nevertheless considered as disposal ; Whereas in the event of a merger, transfer or closure of a sugar-producing undertaking resultiang in the transfer of the entire quota to another sugar-producing undertaking, the rights and obligations arising from the common orga ­ nization of the market in sugar will also be transferred to the latter undertaking, in particular the obligation to pay the storage levy in respect of products in store ; whereas, in order to simplify administration of the offsetting of storage cots, provision should be made in such cases for the transfer of ownership resulting from restructuring operations such as those defined in Article 2 ( 1 ) of Council Regulation (EEC) No 193/82 of 26 January 1982 laying down general rules for transfers of quotas in the sugar sector 0, not to be considered as disposal if the product remains in store in the approved warehouse of the manufacturer ; HAS ADOPTED THIS REGULATION : Article 1 Point (c) of the second subparagraph of Article 12 of Regulation (EEC) No 1998/78 is hereby replaced by the following : '(c) transfer of property rights to the sugar without exit of the sugar from the approved warehouse of the manufacturer. However :  an obligation contracted for the purposes of financing the sugar, and provided the party concerned retains his right to dispose of the quantity of sugar in question, or  a transfer of ownership resulting from a restructuring operation as referred to in Article 2 ( 1 ) of Regulation (EEC) No 193/82, shall not be considered as disposal .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. 0 OJ No L 154, 25. 6. 1993, p. 10. (s) OJ No L 231 , 23. 8 . 1978, p. 5. (4) OJ No L 152, 18 . 6. 1988, p. 23. 0 OJ No L 21 , 29. 1 . 1982, p. 3 .